IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ANTHONY MINCEY,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-5442

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 11, 2016.

An appeal from an order of the Circuit Court for Duval County.
Waddell A. Wallace, Judge.

Matt Shirk, Public Defender, and Elizabeth H. Webb, Assistant Public Defender,
Jacksonville, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED. This dismissal is without prejudice to appellant’s right to seek

a belated appeal pursuant to Florida Rule of Appellate Procedure 9.141(c).

THOMAS, BILBREY, and KELSEY, JJ., CONCUR.